DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
In the amendment dated 2/19/2021, the following has occurred: Claims 1 and 5 have been amended; Claim 2 has been canceled.
Claims 1, 3-5, 8 and 10 are pending and are examined herein.
Allowable Subject Matter
Claims 1, 3-5, 8 and 10 allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to require two different particles composing a cathode active material composition, wherein the particles are nickel-rich lithium metal oxides, both particles being represented by a formula in which nickel has a subscript of 0.8 or greater (i.e. in LTO2 comprising 80% or more nickel for the transition metal), wherein the first particle is larger than the second and wherein the first particle has more nickel than the second by at least 0.01 and no more than 0.1, wherein the second particle comprises 5 to 40 wt% with respect to a total weight of the cathode active material composition
	Applicant argues that the closest prior art, Sun (US 2015/0340686), does not teach two separate particles with the claimed combination of features. Sun teaches a mixture of two particles, “wherein any one of the particle P1 and the particle P2 has a core portion, whose chemical composition [overlaps with the instantly claimed composition] and a surface portion who chemical composition [overlaps with the instantly claimed composition]” (claim 1). That is, Sun teaches a mixture of two particles, wherein the 0.95 and a shell of Ni0.40, but even taking the outer limit for the thickness of the “core” portion, wherein the core portion is 70% of the “total size” of the particle, the composition of example 4 would appear to only have a total nickel content of 0.785 (=0.7*0.9+0.3*0.40). 
	Nickel-rich cathode materials with nickel contents of over 0.80 were known in the art:
Noh et al. “Comparison of the structural and electrochemical properties of layered Li[NixCoyMnz]O2 (x=1/3, 0.5, 0.6, 0.7, 0.8, and 0.85) cathode material for lithium-ion batteries.” Journal of Power Sources 233 (2013) 121-130.
	Noh teaches that increasing Ni increases the specific discharge capacity but that the corresponding capacity retention and safety characteristic are gradually decreased (abstract, Fig. 11).
Lee et al. “High-energy density lithium-ion battery using a carbon-nanotube-Si composite anode and a compositionally graded Li[Ni0.85Co0.05Mn0.10]O2 cathode.” Energy Environ. Sci., 2016, 9, 2152.
	Lee teaches that a graded particle with a total nickel composition of 0.85 allows for a surface rich in Mn to stabilize the cathode surface (page 2155 column 2) thereby preserving the higher capacity of nickel while stabilizing the particles for better cycling characteristics (see Fig. 4).
Myung et al. “Nickel-Rich Layered Cathode Materials for Automotive Lithium-Ion Batteries: Achievements and Perspectives.” ACS Energy Lett. 2017, 2, 196-223.
0.81Co0.1Al0.09O2 has upper voltage cutoff around 4.5 V (i.e. higher than traditional LiNCM with x=1/3, see page 201 column 1), that the capacity of nickel-rich NCM materials (Ni content of 0.85) has “disappointing” capacity retention (page 205), but that the rate capacity of nickel-rich materials is higher with increasing nickel content (page 207 column 1). Myung further reviews the literature on graded or core/shell morphologies with a Ni-rich interior and a surface having higher Mn content, wherein it was known that nickel-rich cores typically experiences a 9-10% volume change during Li insertion and extraction but that LiNi0.5Mn0.5O2 only undergoes a much smaller 2-3% volume change, so that graded particles are better than core/shell particles in order to accommodate the disparity the mechanical strain between the surface and the core (page 213).
	None of the prior art of record, however, suggests mixing two different nickel-rich particles, both having (different) nickel contents between 0.80 and 0.99, wherein the more nickel-rich particles are larger, and comprise 95-60 wt% of the total composition. Nor would it have been obvious based on the prior art of record to select two different nickel-rich particles having this combination of features. Sun, by contrast, seems to select only particles with total nickel content below 0.80, and a review of the prior art suggests that increasing nickel content above 0.80 was known to reduce cycling stability in exchange for increased rate capability and discharge. Thus, although Sun teaches that using a mixture of particles having different sizes increases allows for increasing packing density, and teaches that graded particles with more Mn on the surface have greater thermal stability (see e.g. para 0008), it does not teach a selection principle for the second particle. So it might have been obvious in view of the prior art to select a nickel-rich particle with a nickel content over 0.80, and it might have been obvious to use a smaller particle to enhance packing, but the prior art does not appear to disclose a selection principle for the two particles such that the larger particle is nickel-rich with a nickel content of 0.81-0.99 and the smaller particle is a different nickel-rich composition with a content 0.01-0.1 less than the larger particle. Applicant argues that this selection produces unexpected results (see Remarks at numbered pages 8-10), and those are accepted here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723